DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/29/2021 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 9-10, 121-126, and 130-137 are rejected under 35 U.S.C. 103 as being unpatentable over Tout et al. (US 2014/0163487) in view of Foley et al. (WO 2016/007536) and Cross (US 4,324,242).

    PNG
    media_image1.png
    768
    854
    media_image1.png
    Greyscale

Regarding claim 1, Tout et al. discloses a liquid reservoir (“therapy device 204” of Fig. 7) for a hollow organ irrigation system (see [0046], lines 1-5 and [0010] indicating how the reservoir delivers fluid from the liquid reservoir to a site and note how, therefore, the liquid reservoir may be used for hollow organ irrigation), comprising: a liquid container (“fluid container 215” of Fig. 7-8), the liquid container configured to contain an irrigation liquid (see [0083], lines 1-5 indicating how, “the fluid container 215 may be a container configured to receive and store a fluid”); and a base (“ledge 232”, “retainers 234”, and “carrier 216” of Fig. 7) associated with an end of the liquid container (215, see Fig. 7-8 illustrating how the base is associated with an end of the liquid container, said end being adjacent to 
In the same field of endeavor, Foley et al. teaches a liquid reservoir (see Fig. 8) for a hollow organ irrigation system (see ‘Abstract’), comprising: a collapsible liquid container (“reservoir 52” of Fig. 8) including a pair of facing sidewalls (see Examiner’s annotated Fig. 8 above illustrating how the contains includes a pair of facing sidewalls which form the front of the liquid container and the back of the liquid container), each sidewall having a perimeter and the sidewalls being sealed to each other 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the liquid reservoir of Tout et al. such that the portion of the liquid container which is above the port of the liquid container incudes a pair of facing sidewalls, each sidewall having a perimeter and the sidewalls being sealed to each other about their perimeters, each sidewall being formed of a flexible sheet of material configured to allow the sidewalls to move between a collapsed configuration and an expanded configuration as is taught by Foley et al. and such that the perimeter of each sidewall is retained by the retainers (“retainers 234” of Fig. 7) as taught by Tout et al. Such a modification provides wherein the liquid container of Tout et al. in view of Foley et al. is a collapsible liquid container and one of ordinary skill in the art would be motivated to make such a modification in order to improve the storage capabilities of the liquid container (see [0041], lines 9-10 of Foley et al.). 
Neither Tout et al. nor Foley et al. teach, however, wherein said end of the collapsible liquid container includes a valve incorporated into the port and configured to move between an open condition in which fluid flow through the valve is allowed and a closed position in which fluid flow through the valve is prevented; nor do Tout et al. or Foley et al. teach wherein said pin is configured to contact and move the valve from the closed condition to the open condition upon said end of the collapsible liquid container being associated to the base, and the valve is configured to automatically 
In the same field of endeavor, Cross teaches a liquid reservoir (see Fig. 1 and Fig. 3-4), comprising: a collapsible liquid container (“expandable bag 16” of Fig. 1 and Fig. 3-4); and a base (“inlet portion 18” of Fig. 1) associated with an end of the collapsible container (16, see Fig. 1 illustrating how the base is associated with the end of the collapsible container which is adjacent to “neck 19”), wherein said end of the collapsible liquid container includes a port (“neck 19” of Fig. 1) extending away from an interior of the collapsible liquid container (see Fig. 1 and Fig. 3-4 illustrating how the neck extends away from the interior of the collapsible liquid container) and a valve (“valve member 20” of Fig. 3-4) incorporated into the port (19, see Fig. 3-4 illustrating how the valve is incorporated into the lumen of the port) and configured to be moved between an open condition (see Fig. 4 illustrating the valve in an open condition) in which fluid flow through the valve (20) is allowed (see Fig. 4 illustrating how fluid flow through the valve is allowed via “inlet portion 18”) and a closed condition (see Fig. 3 illustrating the valve in a closed condition) in which fluid flow through the valve (20) is prevented (see Fig. 3 illustrating how fluid flow through the valve is prevented by “flap valve 34”), the base (18) includes a pin (see Fig. 3-4 illustrating how the base comprises a pin which extends below “flange 32” and which moves “flap valve 34” of the valve) configured to contact and move the valve (20) from the closed condition (see Fig. 3) to the open condition (see Fig. 4) upon said end of the collapsible liquid container (16) being associated to the base (18, see Fig. 3-4 illustrating how “flap valve 34” of the valve is contacted by and moved by the pin of the base in order to transition from the closed condition to the open condition), and the valve (20) is configured to automatically move from the open condition (see Fig. 4) to the closed condition (see Fig. 3) upon said end of the collapsible liquid container (16) being dissociated from the base (18, see Col. 3, lines 53-57 indicating how, “When it is desired to deactivate the syringe all that is required is an outward pulling on nozzle 14 which will then cause flange 30 to re-seat itself in groove 37 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the liquid reservoir of Tout et al. in view of Foley et al. such that the port further includes the valve taught by Cross such that the pin of Tout et al. in view of Foley et al. is configured to contact and move the valve from the closed condition to the open condition upon said end of the collapsible liquid container being associated to the base in a manner similar to that which is taught by Cross. One of ordinary skill in the art would be motivated to make such a modification because it provides a valve which employs few parts and is associated with a low cost of fabrication (see Col. 4, lines 34-40 of Cross). Furthermore, Tout et al. teaches that the liquid container may be configured to be selectively opened (see [0083], lines 12-14 of Tout et al.). Additionally, Tout et al. teaches that the liquid container may be refillable (see [0083], lines 5-6 of Tout et al.) and Cross teaches that the valve of Cross may be used to facilitate filling (see Col. 3, lines 10-21 of Cross). Finally such a modification provides wherein said end of the collapsible liquid container of Tout et al. in view of Foley et al. and Cross includes a valve incorporated into the port and configured to move between an open condition in which fluid flow through the valve is allowed and a closed position in which fluid flow through the valve is prevented; wherein said pin is configured to contact and move the valve from the closed condition to the open condition upon said end of the collapsible liquid container being associated to the base, and the valve is configured to automatically move from the open condition to the closed condition upon said end of the collapsible liquid container being dissociated from the base.
The combination of Tout et al. in view of Foley et al. and Cross is hereinafter referred to as Tout, Foley, and Cross.
Regarding claim 2, Tout, Foley, and Cross teaches the liquid reservoir of claim 1 and further teaches wherein said end of the collapsible liquid container (215) is positioned below an opposing end 
Regarding claim 3, Tout, Foley and Cross teaches the liquid reservoir of claim 2. Neither Tout nor Cross teach, however, the liquid reservoir further comprising a handle positioned adjacent to said opposing end. 
Foley et al. teaches the liquid reservoir (see Fig. 8) as described above with respect to claim 1 and further teaches wherein said end of the collapsible liquid container (52) is positioned below an opposing end (see Fig. 8 illustrating how the collapsible liquid container comprises an opposing end adjacent to “handle 56” and which is above said end of the collapsible liquid container) of the collapsible liquid container (52) when said end of the collapsible liquid container (52) is associated to the base (58, see Fig. 8 illustrating said end in associated to the base and further note how the opposing end is above said end). Foley et al. further teaches wherein the liquid reservoir (see Fig. 8) comprises a handle (“handle 56” of Fig. 8) positioned adjacent to said opposing end (see Fig. 8 illustrating how the handle is adjacent to said opposing end). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the liquid reservoir of Tout, Foley, and Cross such that the liquid reservoir further comprises a handle positioned adjacent to said opposing end as further taught by Foley et al. Such a modification would be advantageous because it allows the collapsible liquid reservoir to be hung on a hook or carried (see [0041], lines 10-11 of Foley et al.).
Regarding claim 5, Tout, Foley, and Cross teaches the liquid reservoir of claim 1 and further teaches wherein a perimeter of the base (232/234/216, see perimeter of “receptacle 222” corresponding to a perimeter of the base) has a shape generally commensurate with said end of the 
Regarding claim 9, Tout, Foley, and Cross teaches the liquid reservoir of claim 1 and further teaches wherein the valve (20 of Fig. 3-4 of Cross) is spring-loaded to bias the valve (20) to the closed position (see Col. 2, lines 52-55 of Cross indicating how, “The hinging will afford a biased closed positioned for flap valve 34” and further note how this biasing imparts a spring-loaded characteristic to the  “flap valve 34” of the valve similar to a leaf-spring).
Regarding claim 10, Tout, Foley, and Cross teaches the liquid reservoir of claim 1. Tout et al. further teaches wherein the base (232/234/216) includes a second port (“elbow coupling 230” of Fig. 9C) and a conduit (“elbow 225” and “conduit 223” of Fig. 9C) configured to direct fluid flow between the port (218) and the second port (230, see Fig. 9C illustrating how fluid flow between the port and the second port is accomplished through “conduit 223” and “elbow 225”). 
Regarding claim 121, Tout, Foley, and Cross teaches the liquid reservoir of claim 1 and further teaches wherein when the collapsible liquid container (215) is in the collapsed configuration the liquid container (215) is substantially flat (see Col. 3, lines 53-57 of Foley et al. indicating that the sidewalls taught by Foley et al. are collapsible and further see Fig. 8 of Foley et al. and note how compressing the pair of sidewalls towards one another in order to obtain the collapsed configuration would cause the liquid container to be substantially flat along the surfaces of the sidewalls). 
Regarding claim 122, Tout, Foley, and Cross teaches the liquid reservoir of claim 1 and further teaches wherein when the collapsible liquid container (215) is in the collapsed configuration the sidewalls are in contact with each other (see Col. 3, lines 53-57 of Foley et al. indicating that the sidewalls taught by Foley et al. are collapsible and further see Fig. 8 of Foley et al. and note how 
Regarding claim 132, Tout, Foley, and Cross teaches the liquid reservoir of claim 1. Tout et al. further teaches the liquid reservoir comprising a removable cap associated with the port (218, see [0083], lines 10-12 indicating how, “The open end of the fluid container 215 may be configured to receive a cap”).
Regarding claim 134, Tout, Foley, and Cross teaches the liquid reservoir of claim 1 and further teaches wherein the perimeter of each sidewall contacts and is directly secured to the perimeter of the other sidewall (see Examiner’s annotated Fig. 8 above illustrating how the perimeter of each sidewall taught by Foley et al. contacts and is directly secured to the perimeter of the other sidewall along the seal and note how, therefore, the perimeter of each sidewall of Tout, Foley, and Cross contacts and is directly secured to the perimeter of the other sidewall).
Regarding claim 136, Tout, Foley, and Cross teaches the liquid reservoir of claim 1. Tout et al. further teaches wherein the docking formation (222) is upwardly extending (see Fig. 9C illustrating how the docking formation extends upward similar to how “spike 224” extends upward), generally tubular (see Fig. 8 illustrating how the docking formation comprises a circular-shaped opening and is, therefore, generally tubular), and spaced inward from a perimeter of the base (234/232/216, see Fig. 8 illustrating how the docking formation is spaced inward from the outer-most perimeter of the base), with the pin (224) being spaced inwardly of an inner surface of the docking formation (222, see Fig. 8 and 9C illustrating how the pin is spaced at the center of an inner surface of the docking formation and is, therefore, spaced inwardly of the inner surface of the docking formation).
Regarding claim 123, Tout et al. discloses a liquid reservoir (“therapy device 204” of Fig. 7) for a hollow organ irrigation system (see [0046], lines 1-5 and [0010] indicating how the reservoir delivers fluid from the liquid reservoir to a site and note how, therefore, the liquid reservoir may be used for 
In the same field of endeavor, Foley et al. teaches a liquid reservoir (see Fig. 8) for a hollow organ irrigation system (see ‘Abstract’), comprising: a collapsible liquid container (“reservoir 52” of Fig. 8) including a pair of facing sidewalls (see Examiner’s annotated Fig. 8 above illustrating how the contains includes a pair of facing sidewalls which form the front of the liquid container and the back of the liquid container), each sidewall having a perimeter and the sidewalls being sealed to each other about their perimeters (see Examiner’s annotated Fig. 8 above illustrating how each sidewall comprises a perimeter which form edges of the container and see Fig. 8 above illustrating how the sidewalls are sealed to each other about these perimeters), each sidewall being formed of a flexible sheet of material (see [0041], lines 9-10 indicating how, “The reservoir 52 may be collapsible” and note how, therefore, each side wall is formed of a flexible material configured to allow the sidewalls to move between a collapsed configuration and an expanded configuration) configured to allow the sidewalls to move between an empty collapsed configuration in which the sidewalls are in contact with each other (see Col. 3, lines 53-57 of Foley et al. indicating that the sidewalls taught by Foley et al. are collapsible and further see Fig. 8 of Foley et al. and note how compressing the pair of sidewalls towards one another in order to obtain an empty collapsed configuration would cause the sidewalls to contact each other) and an expanded configuration (see Fig. 8 illustrating the collapsible liquid container in an expanded configuration).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the liquid reservoir of Tout et al. such that the portion of the liquid container which is above the port of the liquid container incudes a pair of facing sidewalls, each sidewall having a perimeter and the sidewalls being sealed to each other about their perimeters, each sidewall being formed of a flexible sheet of material configured to allow the sidewalls to move between 
Neither Tout et al. nor Foley et al. teach, however, wherein said end of the collapsible liquid container includes a valve incorporated into the port and configured to move between an open condition in which fluid flow through the valve is allowed and a closed position in which fluid flow through the valve is prevented; nor do Tout et al. or Foley et al. teach wherein said pin is configured to contact and move the valve from the closed condition to the open condition upon said end of the collapsible liquid container being associated to the base, and the valve is configured to automatically move from the open condition to the closed condition upon said end of the collapsible liquid container being dissociated from the base.
In the same field of endeavor, Cross teaches a liquid reservoir (see Fig. 1 and Fig. 3-4), comprising: a collapsible liquid container (“expandable bag 16” of Fig. 1 and Fig. 3-4); and a base (“inlet portion 18” of Fig. 1) associated with an end of the collapsible container (16, see Fig. 1 illustrating how the base is associated with the end of the collapsible container which is adjacent to “neck 19”), wherein said end of the collapsible liquid container includes a port (“neck 19” of Fig. 1) extending away from an interior of the collapsible liquid container (see Fig. 1 and Fig. 3-4 illustrating how the neck extends away from the interior of the collapsible liquid container) and a valve (“valve member 20” of Fig. 3-4) incorporated into the port (19, see Fig. 3-4 illustrating how the valve is incorporated into the lumen of the port) and configured to be moved between an open condition (see Fig. 4 illustrating the valve in an open condition) in which fluid flow through the valve (20) is allowed (see Fig. 4 illustrating how fluid flow 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the liquid reservoir of Tout et al. in view of Foley et al. such that the port further includes the valve taught by Cross such that the pin of Tout et al. in view of Foley et al. is configured to contact and move the valve from the closed condition to the open condition upon said end of the collapsible liquid container being associated to the base in a manner similar to that which is taught by Cross. One of ordinary skill in the art would be motivated to make such a modification because it provides a valve which employs few parts and is associated with a low cost of fabrication (see Col. 4, lines 34-40 of Cross). Furthermore, Tout et al. teaches that the liquid container may be configured to be selectively opened (see [0083], lines 12-14 of Tout et al.). Additionally, Tout et al. teaches that the liquid container may be refillable (see [0083], lines 5-6 of Tout et al.) and Cross teaches that the valve of 
The combination of Tout et al. in view of Foley et al. and Cross is hereinafter referred to as Tout, Foley, and Cross.
Regarding claim 124, Tout, Foley, and Cross teaches the liquid reservoir of claim 123 and further teaches wherein said end of the collapsible liquid container (215) is positioned below an opposing end of the collapsible liquid container (215) when said end of the collapsible liquid container is associated to the base (232/234/216, see Fig. 7 illustrating said end of the collapsible liquid container being associated to the base and further note how the liquid container comprises an opposing end which is above said end). 
Regarding claim 125, Tout, Foley and Cross teaches the liquid reservoir of claim 124. Neither Tout nor Cross teach, however, the liquid reservoir further comprising a handle positioned adjacent to said opposing end. 
Foley et al. teaches the liquid reservoir (see Fig. 8) as described above with respect to claim 1 and further teaches wherein said end of the collapsible liquid container (52) is positioned below an opposing end (see Fig. 8 illustrating how the collapsible liquid container comprises an opposing end adjacent to “handle 56” and which is above said end of the collapsible liquid container) of the collapsible liquid container (52) when said end of the collapsible liquid container (52) is associated to the base (58, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the liquid reservoir of Tout, Foley, and Cross such that the liquid reservoir further comprises a handle positioned adjacent to said opposing end as further taught by Foley et al. Such a modification would be advantageous because it allows the collapsible liquid reservoir to be hung on a hook or carried (see [0041], lines 10-11 of Foley et al.).
Regarding claim 126, Tout, Foley, and Cross teaches the liquid reservoir of claim 123 and further teaches wherein a perimeter of the base (232/234/216, see perimeter of “receptacle 222” corresponding to a perimeter of the base) has a shape generally commensurate with said end of the collapsible liquid container (215, see Fig. 7-8 illustrating how the perimeter of the base is circular in shape and accepts the “port 218” of the collapsible liquid container such that the perimeter has a shape generally commensurate with said end of the collapsible liquid container).
Regarding claim 130, Tout, Foley, and Cross teaches the liquid reservoir of claim 123 and further teaches wherein the valve (20 of Fig. 3-4 of Cross) is spring-loaded to bias the valve (20) to the closed position (see Col. 2, lines 52-55 of Cross indicating how, “The hinging will afford a biased closed positioned for flap valve 34” and further note how this biasing imparts a spring-loaded characteristic to the  “flap valve 34” of the valve similar to a leaf-spring).
Regarding claim 131, Tout, Foley, and Cross teaches the liquid reservoir of claim 123. Tout et al. further teaches wherein the base (232/234/216) includes a second port (“elbow coupling 230” of Fig. 9C) and a conduit (“elbow 225” and “conduit 223” of Fig. 9C) configured to direct fluid flow between the 
Regarding claim 133, Tout, Foley, and Cross teaches the liquid reservoir of claim 123. Tout et al. further teaches the liquid reservoir comprising a removable cap associated with the port (218, see [0083], lines 10-12 indicating how, “The open end of the fluid container 215 may be configured to receive a cap”).
Regarding claim 135, Tout, Foley, and Cross teaches the liquid reservoir of claim 123 and further teaches wherein the perimeter of each sidewall contacts and is directly secured to the perimeter of the other sidewall (see Examiner’s annotated Fig. 8 above illustrating how the perimeter of each sidewall taught by Foley et al. contacts and is directly secured to the perimeter of the other sidewall along the seal and note how, therefore, the perimeter of each sidewall of Tout, Foley, and Cross contacts and is directly secured to the perimeter of the other sidewall).
Regarding claim 137, Tout, Foley, and Cross teaches the liquid reservoir of claim 123. Tout et al. further teaches wherein the docking formation (222) is upwardly extending (see Fig. 9C illustrating how the docking formation extends upward similar to how “spike 224” extends upward), generally tubular (see Fig. 8 illustrating how the docking formation comprises a circular-shaped opening and is, therefore, generally tubular), and spaced inward from a perimeter of the base (234/232/216, see Fig. 8 illustrating how the docking formation is spaced inward from the outer-most perimeter of the base), with the pin (224) being spaced inwardly of an inner surface of the docking formation (222, see Fig. 8 and 9C illustrating how the pin is spaced at the center of an inner surface of the docking formation and is, therefore, spaced inwardly of the inner surface of the docking formation).
Response to Arguments
Applicant’s arguments with respect to claims 1 and 123 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA PARKER REDDINGTON whose telephone number is (571)270-3290. The examiner can normally be reached 7:30 AM to 4:30 PM Mon - Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA PARKER REDDINGTON/Examiner, Art Unit 3783                                                                                                                                                                                                        /EMILY L SCHMIDT/Primary Examiner, Art Unit 3783